Case 1:19-cv-00005-MSM-PAS Document 81 Filed 03/08/21 Page 1 of 4 PageID #: 1104




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


  DOLORES CEPEDA,                                    )
                                                     )
                               Plaintiff,            )
                v.                                   )
                                                     )
  BANK OF AMERICA, N.A.,                             )
                                                         C.A. No. 1:19-cv-00005-WES-PAS
  FAY SERVICING, LLC,                                )
  WILMINGTON TRUST NATIONAL                          )
  ASSOCIATION SOLELY AS TRUSTEE                      )
  FOR THE MFRA TRUST 2014-2, ALIAS                   )
                                                     )
                               Defendants.           )
                                                     )

                  DEFENDANT BANK OF AMERICA, N.A.’S MOTION TO
                      STRIKE PLAINTIFF’S NOTICE OF APPEAL

         Defendant Bank of America, N.A. (“BANA”), through its undersigned counsel, hereby

  moves to strike Plaintiff’s Notice of Appeal (“Notice of Appeal”) (Docket No. 79), filed in this

  Court on March 2, 2021, as untimely. In further support of this motion, BANA asserts the

  following:

         1.     On September 28, 2020, this Court allowed BANA’s Motion to Dismiss the

  Complaint and dismissed the action as to BANA. Docket Nos. 65, 66. The Court also entered

  judgment in favor of co-defendants, Fay Servicing, LLC and Wilmington Trust National

  Association Solely as Trustee for the MFRA Trust 2014-2 (collectively, “Co-defendants”), after

  granting Co-Defendants’ Motion for Summary Judgment. Docket Nos. 64, 66.

         2.     On October 26, 2020, Plaintiff filed separate Motions to Alter Judgment with

  respect to the Court’s decisions on BANA’s and Co-Defendants’ respective dispositive motions

  and the September 28, 2020 Judgment. Docket Nos. 67, 68.




                                                 1
Case 1:19-cv-00005-MSM-PAS Document 81 Filed 03/08/21 Page 2 of 4 PageID #: 1105




         3.      Following briefing by the parties, on January 28, 2021, the Court entered a Text

  Order denying Plaintiff’s Motion to Alter Judgment as to the Court’s dismissal of the Complaint

  against BANA. The Court, also via Text Order, granted, in part, Plaintiff’s Motion to Alter

  Judgment as to its order granting summary judgment for the Co-Defendants, altering its

  judgment regarding Plaintiff’s Truth in Lending Act to a dismissal without prejudice. Plaintiff’s

  Motion to Alter Judgment as to Co-Defendants was otherwise denied.

         4.      Also on January 28, 2021, the Court entered an Amended Judgment. Docket No.

  78. The Amended Judgment erroneously stated that Plaintiff’s claims against BANA were

  dismissed without prejudice.

         5.      Also on January 28, 2021, the Court entered a Corrected Amended Judgment,

  which is also identified as Docket No. 78. The Corrected Amended Judgment clarified that

  judgment was entered for all defendants, Plaintiff’s claims against BANA were dismissed with

  prejudice, and Plaintiff’s Truth in Lending Act claim against Co-Defendants was dismissed

  without prejudice for lack of jurisdiction.

         6.      The docket entry for the Corrected Amended Judgment states “So Entered by the

  Clerk on 1/28/2021… (Main Document 78 replaced on 2/1/2021)…(Entered: 01/28/2021).”

  Judgment in this matter was undeniably entered on January 28, 2021, thus starting the 30-day

  clock for Plaintiff to file a notice of appeal. Fed. R. App. P. 4(a)(1)(A).

         7.      On Tuesday, March 2, 2021, thirty-three (33) days after the January 28, 2021

  Corrected Amended Judgment was entered, Plaintiff filed a Notice of Appeal.1 Docket No. 79.



  1
    Thirty (30) days after January 28, 2021 was Saturday, February 27, 2021. In addition, the ECF
  for the Notice of Appeal did not issue until the first few minutes of March 3, 2021, strongly
  suggesting that Plaintiff did not file the Notice of Appeal until immediately before midnight on
  March 2, 2021.

                                                    2
Case 1:19-cv-00005-MSM-PAS Document 81 Filed 03/08/21 Page 3 of 4 PageID #: 1106




         8.      Pursuant to the Fed. R. App. P. 4(a)(1)(A), a notice of appeal “must be filed with

  the district clerk within 30 days after entry of the judgment or order appealed from.” Fed. R.

  App. P. 4(a)(1) (emphasis added).

         9.      “‘A timely notice of appeal is a non-waivable jurisdictional requirement.’”

  Nutrition Distrib. LLC v. IronMag Labs, LLC, 972 F.3d 1088, 1092 (9th Cir. 2020) (quoting

  Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007)).

  In other words, “the timely filing of a notice of appeal in a civil case is a prerequisite to the

  appellate court’s jurisdiction.” Franklin v. McHugh, 804 F.3d 627, 629 (2d Cir. 2015) (citations

  omitted). Thus, “‘[w]here the deficiency in a notice of appeal, by reason of untimeliness…is

  clear to the district court, it may disregard the purported notice of appeal to proceed with the

  case, knowing that it has not been deprived of jurisdiction.’”2 Gilda Indus. V. United States, 511

  F.3d 1348, 1350 (Fed. Cir. 2008) (quoting Ruby v. Secretary of United States Navy, 365 F.2d

  385, 389 (9th Cir. 1966) (en banc) (notice of appeal found untimely despite being only one (1)

  day late because attorney logged off filing page before reaching final confirmation page)).

         10.     It is undeniable that judgment entered on behalf of BANA and the Co-Defendants

  on January 28, 2021 and that the deadline for Plaintiff to file a notice of appeal was March 1,

  2021 (given that the 30 days ran out on February 27, 2021, a Saturday). Plaintiff’s March 2,

  2021 Notice of Appeal, therefore, was untimely and jurisdiction over this matter never divested

  from this Court. Accordingly, this Court has jurisdiction to strike the Notice of Appeal as

  untimely.

  2
     The Federal Circuit, quoting Moore’s Federal Practice, added that “‘notice of appeal that is
  deficient because it is untimely or because it lacks the essential recitals does not transfer
  jurisdiction to the circuit court. If it is clear to the district court that the notice of appeal is
  deficient, it may disregard the purported notice and proceed with the case. Thus, if an appeal is
  filed after the filing deadline has passed and no extension is granted, the case may proceed in the
  district court.’” 511 F.3d at 1351.

                                                   3
Case 1:19-cv-00005-MSM-PAS Document 81 Filed 03/08/21 Page 4 of 4 PageID #: 1107




         11.     BANA, therefore, respectfully requests that this Court strike Plaintiff’s Notice of

  Appeal as it was untimely filed.

         Whereby, the Defendant, Bank of America, N.A., respectfully requests that this Court

  allow its Motion to Strike Plaintiff’s Notice of Appeal and provide any additional relief that it

  deems fair and just.

  Date: March 8, 2021                            Respectfully submitted,

                                                 BANK OF AMERICA, N.A.,
                                                 Defendant,

                                                 By its attorneys,

                                                 /s/ Justin J. Shireman
                                                 Justin J. Shireman (#7779)
                                                 Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                                 260 Franklin Street, 14th Floor
                                                 Boston, MA 02110
                                                 (617) 422-5300
                                                 Justin.Shireman@wilsonelser.com



                                  CERTIFICATE OF SERVICE

         I, Justin J. Shireman, hereby certify that this document filed through the ECF system will

  be sent electronically to the registered participants as identified on the Notice of Electronic Filing

  (NEF), and paper copies will be sent to those indicated as non-registered participants on March

  8, 2021.


                                                 /s/ Justin J. Shireman
                                                 Justin J. Shireman




                                                    4
